PER CURIAM.
Action on a promissory note wherein the defendant set up fraud as a defense and counterclaimed for damages arising out of the alleged fraud. Plaintiff was granted a summary judgment.
The record before us contains only the pleadings, the promissory note, two written agreements, a sealed deposition, and the judgment.
For reasons stated in Thompson v. Ford Motor Company, 14 Utah 2d-, 384 P.2d 109, the summary judgment in this case is set aside and the case remanded for further proceedings.